          Case 7:20-cv-06687-KMK Document 30
                                          29 Filed 04/12/21
                                                   04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOE HAND PROMOTIONS, INC.,                          :
                                                    :
                           Plaintiff,               :
                                                    :
v.                                                  :   Case No. 7:20-cv-06687-KMK
                                                    :
NELLY R. LLANOS, et al.,                            :
                                                    :
                     Defendants.                    :
_________________________________

               DECLARATION OF JON D. JEKIELEK, ESQ. IN SUPPORT OF
                   PLAINTIFF’S REQUEST FOR ATTORNEYS’ FEES

Pursuant to 28 U.S.C. § 1746, Jon D. Jekielek, declares as follows:

     1. My firm serves as counsel for Joe Hand Promotions, Inc. generally and specifically in this
        action. I have personal knowledge of the following facts.

     2. I am a co-founder and managing partner at Jekielek & Janis, LLP and I am a member in
        good standing of the State Bar for the State of New York (2007). I have also been admitted
        to practice in the United States District Courts for the Southern, Eastern, Northern, and
        Western Districts of New York. I have been practicing for over thirteen (13) years.

     3. For ten (10) years our firm has litigated federal piracy claims on behalf of commercial pay-
        per-view distributors of major televised sporting events.

     4. This particular case has required the involvement of myself and one paralegal.

     5. The Second Circuit utilizes the “lodestar” method to calculate the amount of fees to be
        assessed. The lodestar is the “the product of a reasonable hourly rate and the reasonable
        number of hours required by the case—[which] creates a presumptively reasonable fee.”
        Stanczyk v. City of New York, 752 F.3d 273, 284–85 (2d Cir. 2014) (quoting Millea v.
        Metro–N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011)).

     6. Courts in the Second Circuit adhere to the forum rule when determining the hourly rate.
        “According to the forum rule, courts should generally use the hourly rates employed in the
        district in which the reviewing court sits in calculating the presumptively reasonable fee.”
        Restivo v. Hessemann, 846 F.3d 547, 590 (2d Cir. 2017).
           Case 7:20-cv-06687-KMK Document 30
                                           29 Filed 04/12/21
                                                    04/07/21 Page 2 of 2




      7. My billable hourly rate for federal piracy litigation practice is currently four hundred
         dollars ($400.00) per hour. This rate is consistent with attorneys’ fee awards in federal
         courts for the Southern and Eastern Districts of New York.1

      8. We bill administrative paralegal time at one hundred dollars ($100.00) per hour.2

      9. Attached hereto as Exhibit A are contemporaneous records specifying relevant dates, time
         spent, and my work done in connection with this matter.

      10. Our paralegal spent a total of 2.3 hours on this matter including time spent opening our
          internal case file, reviewing evidence, researching the establishment and ownership of the
          establishment, drafting and sending two (2) notice of claims letters to Defendants,
          preparing filing documents, and managing process service.

      11. As such our firm’s billable fees for attorneys equals two thousand three hundred sixty
          dollars ($2,360) (5.9 hours at rate of $400/hour) and our paralegal fees equals two hundred
          thirty dollars ($230) (2.3 hours at rate of $100/hour) for a total of two thousand five
          hundred ninety dollars ($2,590).

         I declare under the penalty of perjury under the laws of the United States that the foregoing
is true and correct.

Dated: April 7, 2021                                               By: /s/ Jon D. Jekielek
                                                                       Jon D. Jekielek, Esq.
    Granted.                                                           Jekielek & Janis LLP
    4/12/21                                                            31 Cloverhill Place, Floor 1
                                                                       Montclair, NJ 07042
                                                                       T: (212) 686-7008
                                                                       jon@jj-lawyers.com

                                                                         Attorneys for Plaintiff

1
          Pyatt v. Raymond, 2012 WL 1668248, at *6 (S.D.N.Y. May 10, 2012) (citing cases approving $400 to $650
hourly rates for partners in copyright and trademark cases); OZ Mgmt. LP v. Ozdeal Inv. Consultants, Inc., 2010 WL
5538552, at *3 (S.D.N.Y. Dec. 6, 2010) (finding $657 per hour “is well within the range of rates for law firm partners
in the New York City area with significant intellectual property law experience” and approving $395 to $435 associate
rates), report & rec. adopted, 2011 WL 43459 (S.D.N.Y. Jan. 5, 2011); U.S.A. Famous Original Ray’s Licensing
Corp. v. Tisi’s Pizza & Pasta Inc., 2009 WL 4351962, at *7 (S.D.N.Y. Dec. 1, 2009) (Peck, M.J.) (finding that hourly
rates of $400 for partner and $295 for ninth year associate “are commensurate with (if not lower than) the rates that
attorneys in Manhattan with comparable experience charge and the rates that Southern and Eastern District judges
have approved in other intellectual property cases”), report & rec. adopted, 2009 WL 5178023 (S.D.N.Y. Dec. 31,
2009); Houston v. Cotter, 234 F. Supp. 3d 392, 402 (E.D.N.Y. 2017) (“Courts in the Eastern District of New York
[typically] award hourly rates ranging from $200 to $450 per hour for partners, $100 to $300 per hour for associates,
and $70 to $100 per hour for paralegals.”); Sass v. MTA Bus Co., 6 F. Supp. 3d 238, 261 (E.D.N.Y. 2014) (“Recent
opinions issued by courts within the Eastern District of New York have found reasonable hourly rates to be
approximately $300-$450 for partners, $200-$325 for senior associates, and $100-$200 for junior associates.”).
2
          Plaintiff’s requested hourly rate of $100.00 for paralegal time has been deemed a reasonable hourly rate
previously in this District. See Douyon v. NY Medical Health Care, P.C., 49 F. Supp. 3d 328, 343 (E.D.N.Y. 2014)
(“As to paralegals, courts in the Eastern District of New York have held that $90-$100 per hour is a reasonable fee.”).

                                                          2
